IN THE
                        TENTH COURT OF APPEALS



                               No. 10-08-00404-CR

                        IN RE TERRANCE BRUNSON


                              Original Proceeding



                        MEMORANDUM OPINION


      The petition for writ of mandamus is denied.


                                             BILL VANCE
                                             Justice

Before Chief Justice Gray,
       Justice Vance and
       Justice Reyna
       (Chief Justice Gray dissents. A separate opinion will not issue. He notes,
       however, that we should direct Brunson to the procedural deficiencies in his
       mandamus petition and if they are corrected then request a response.)
Petition denied
Opinion delivered and filed November 26, 2008
Do not publish
[OT06]